Jordan, J.
-This action was commenced in the lower court by appellants to' recover damages in the sum of $5,000 upon an alleged breach of a contractor’s bond. The original complaint was filed on the 4th day of June, 1895, but *127this pleading does not appear in the record. On September 18, 1895, appellees filed a demurrer to the original complaint, which demurrer, as the record discloses, was sustained on November 9, 1895. The cause thereafter seems to have been continued from time to time in court until June 24, 1896, when judgment was rendered against appellants on demurrer. . On July 1, 1896, as the record shows, appellants filed an amended complaint. This is the only one set out in the record. No demurrer appears to have been filed to this complaint. The only error assigned in this appeal is that the court erred in 'sustaining the demurrer to the complaint. As the complaint to which the demurrer was sustained, and to which the assignment of errors applies, is not in the record, this court is certainly not in a position to review the action of the lower court in sustaining the demurrer thereto, and all we can do is to affirm the judgment. Judgment affirmed.